Howell, J.
Mrs. Mary Clancy, having judgments against tho firm of *482Hesso & Verges and against H. Verges, one of said firm, issued execution and seized fifteen hogsheads of sugar as belonging to said H. Verges. The plaintiff, wife of Verges, and separate in property, enjoined the sale, claiming the sugar as raised on a plantation which she purchased after judgment of separation and cultivated with funds obtained on hoi” sole credit. The plaintiff in execution attacked the validity of tho judgment of separation, because fraudulently rendered; because rendered by. consent; because rendered upon insufficient allegations and without-proof; and because it was never executed. Judgment was rendered dissolving the injunction, and plaintiff appealed.
In this court she pleads tho prescription of one year.
The record shows that more than one year elapsed between the dates of either the judgments of the seizing creditor or of the wife for separation and tho date of this proceeding or the date of the seizure enjoined. Tho plea of prescription must prevail. See 14 An. 106; 23 An. 546; 24 An. 022.
It is therefore ordered that tho judgment appealed from be reversed, and that there bo judgment in favor of plaintiff perpetuating tho injunction herein, with costs in both courts.
Rehearing refused.